Citation Nr: 1210058	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  07-13 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, claimed as secondary to right leg shin splints. 

2.  Entitlement to service connection for a left knee disorder, claimed as secondary to left leg shin splints.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran had active duty service from January 1993 to December 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This case was previously before the Board and was remanded in March 2009 and August 2010 for further development.


FINDINGS OF FACT

1.  A right knee disorder was not manifested during the Veteran's active duty service or for many years thereafter, is not otherwise related to such service, and is not causally related to or aggravated by the Veteran's service-connected shin splints. 

2.  A left knee disorder was not manifested during the Veteran's active duty service or for many years thereafter, is not otherwise related to such service, and is not causally related to or aggravated by the Veteran's service-connected shin splints. 


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to be incurred in or aggravated by such service, nor is it proximately due to or the result of the Veteran's service-connected shin splints.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  A left knee disorder was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to be incurred in or aggravated by such service, nor is it proximately due to or the result of the Veteran's service-connected shin splints.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent a letter in July 2006 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  In the instant case, the appellant was never informed of how VA determines disability ratings and effective dates.  However, as the instant decision denies service connection, no disability rating or effective date will be assigned.  Accordingly, any absence of Dingess notice is moot.  Therefore, no further development is required regarding the duty to notify.

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and VA examinations.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board finds that there was substantial compliance with March 2009 and August 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in March 2009 directed the RO to afford the Veteran a VA examination to determine whether his knee disabilities were proximately due to or aggravated by his service-connected shin splints.  The Veteran was afforded a VA examination in May 2009.  However, in August 2010, the Board determined that additional clarification by the examiner was necessary.  It was deemed that the examiner's  rationale did not provide sufficient information upon which to make a decision, as there was inadequate support for the examiner's reasoning.  Thus, this case was again remanded for an additional opinion by the same examiner or a new VA examination.  The Veteran was afforded another VA examination October 2010 with a different VA examiner and an addendum was completed in December 2011.  The VA examination with addendum offered a clear opinion as to whether the Veteran's knee disabilities were proximately due to or aggravated by this service-connected shin splints and provided a rationale for the opinion.  Accordingly, the Board finds that there was substantial compliance with the March 2009 and August 2010 Board remand directives and, therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104 (2008).


Analysis

The Veteran is seeking entitlement to service connection for right and left knee disabilities.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board also notes that a revised version of 38 C.F.R. § 3.310 became effective October 10, 2006.  The amended version essentially provides that VA will not concede aggravation of a nonservice-connected disease or injury by a service-connected disease or injury unless the baseline level of severity is established by medical evidence.  The regulation further sets out the procedure for determining the extent of any aggravation.  

Although service treatment records showed complaints of numerous unrelated disorders, they are silent with respect to any complaints of right or left knee  problems or objective findings of any knee disabilities.  A December 1995 service examination prior to discharge showed that the Veteran's lower extremities were clinically evaluated as normal.  

After service, the Veteran filed claims of service connection in April 2002 and February 2003 for unrelated disorders, but made no mention of any knee disabilities. 

The first post service medical evidence concerning a knee disability are treatment records from B.P., M.D., which showed that in March 2004, the Veteran presented with left knee pain that began over a month prior.  X-rays of the left knee were negative.  The impression was rule out degenerative medial meniscus tear.  Subsequently, it was noted that an MRI was suggestive of a mid body medial meniscus tear.  The plan was to perform an operative arthroscopy with partial lateral meniscectomy, which was done in April 2004.  In July 2005, the Veteran again presented with left knee pain and the plan was to conduct another arthroscopy, partial medial meniscectomy, which occurred later that same month.  A contemporaneous MRI showed worsening of tear involving the body of the medial meniscus now with involvement of both articular surfaces and extension involving the portion of the posterior horn and small joint effusion.  

In August 2005, the Veteran presented with right knee pain.  A contemporaneous MRI showed focal full thickness cartilage defect in the posterior aspect lateral femoral condyle with associated subchondral reactive marrow changes; and post surgical scarring and susceptibility artifact was noted in the infrapatellar fat pad.  He underwent surgery on the right knee in September 2005.  However, nothing in these records link the Veteran's right and left knee disabilities to service or to his service-connected shin splints.

The Veteran was afforded VA examinations to determine the severity of his shin splints in September 2004 and January 2006.  Range of motion testing of the knees in September 2004 was normal.  However, it does not appear that range of motion testing was performed in January 2006.  In any event, a contemporaneous x-ray showed diffuse degenerative changes of the knees.  Neither VA examination provided any sort of etiological opinion with respect to the knees.  

In July 2006, the Veteran filed his current claim indicating that his knee disabilities were due to his service-connected shin splints.  In subsequent statements in August 2006 and December 2006, he asserted that his shin splint disability added strain and caused excessive knee pain. 
 
The Veteran was afforded another VA examination in May 2009.  The claims file was reviewed.  He reported developing bilateral shin splints on active duty with no direct injury to the legs and no shin surgery.  He had two bilateral arthroscopic surgeries on the knees to repair the meniscus.  After an examination, the Veteran was diagnosed with minimal degenerative joint disease of the knees, with remote history of bilateral meniscus tears.  The examiner determined that it was less likely than not that the current knee findings were related to the service-connected shin splints.  The examiner indicated that the case was reviewed with a station orthopedic surgeon and the surgeon noted that there was no evidence that the shin splints caused any changes in the Veteran's knees.  

However, as noted above, the Board determined in an August 2010 decision that the examiner's rationale was insufficient.  Thus, the Veteran was afforded another VA examination in October 2010 by a medical doctor.  The claims file was reviewed.  Importantly, at this time, the Veteran indicated that his bilateral knee pain started in service while running/marching for physical training.  After examining the Veteran, the examiner diagnosed bilateral knee strain and opined that it was less likely as not that it was caused by or a result of the Veteran's service-connected shin splints.  In a review of medical literature, a correlation between shin splints and knee strain was not found.  In a December 2011 addendum, the same examiner again determined that a review of the medical literature showed no correlation between shin splints and knee strain.  The examiner further remarked that a knee strain was local to the knee joint and shin splints were due to shin (tibial) area, and no correlation was found.  Therefore, shin splints could not cause aggravation as this would not be a factor as no correlation was found.  

Initially, the Board observes that when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

Starting first with presumptive service connection, the Board notes that, although degenerative changes have been observed, there is no evidence of arthritis within one year of service.  As such, an award of service connection on a presumptive basis for chronic disease is precluded.  38 C.F.R. §§ 3.307, 3.309.

The Board will now consider a direct theory of entitlement.  In this case, there is no medical evidence of right or left knee problems in service.  Further, there is no competent medical evidence linking any current knee disabilities to active service. 

The Veteran himself may believe that his left and right knee disabilities are related to his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

While the file lacks competent evidence relating a current knee disorder to active service, the Board notes that service connection could still be established on a direct basis upon a showing of continuity of symptomatology.  On this point, the Board finds it significant that the first post service medical evidence of a right and left knee disabilities is first shown in 2005 and 2004, respectively, approximately nine years after service for the left knee and 10 years after service for the right knee, so there is no supporting medical evidence of a continuity of pertinent symptomatology.  In this regard, a lengthy period without evidence of treatment may also be viewed as evidence weighing against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  However, the absence of contemporaneous medical evidence does not in itself preclude a grant of service connection.  Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  Indeed, the Veteran's own statements that his lay-observable symptomatology have been continuous can overcome an absence of medical evidence showing such continuity. 

In this case, despite his prior assertions that his knee pain was secondary to his service-connected shin splints, at his October 2010 VA examination, the Veteran reported that his knee pain began in service and that it had continued since that time.  However, the Board does not find his statements of continuous knee symptomatology to be credible here, for the reasons set forth below.  

The service treatment records are silent with respect to any complaints of right or left knee pain.  However, these records do document treatment for numerous other unrelated disorders.  Moreover, the Veteran's discharge service examination showed normal lower extremities, and no complaints were noted at that time.  Furthermore, in April 2002 and February 2003, the Veteran filed claims of service connection for unrelated disabilities.  At that time, he was silent with respect to any right or left knee problems related to service.  It is simply not logical to find that the Veteran was experiencing bilateral knee symptoms from service to that time and yet was not claiming service connection, when he was obviously aware of the claims process.  Further, it is reasonable to expect that the Veteran would have reported ongoing problems with his right and left knees since service if he was in fact experiencing them.  As noted above, the first evidence of any complaints with respect to the left knee is approximately in 2004, which again was approximately nine years after his discharge from active duty service.  Importantly, at that time, he indicated that his knee pain had started over a month ago.  If he had been experiencing knee pain since service, it is reasonable to expect that he would have reported it at that time.  Moreover, his initial claim for knee disabilities filed in July 2006 and his subsequent statements related his knee disabilities to his shin splints and gave no mention of any incidents in service or continuous symptomatology since service.  His first mention of knee pain in service was at the October 2010 examination.  

Given the above inconsistencies, the Board must find that the Veteran is not a reliable historian, and, in turn, cannot be deemed credible with respect to the continuity of symptoms dating back to service.  

For the above reasons then, service connection on a direct basis must fail.  The Board will now consider whether the claim may be allowed on a secondary basis.
On this question, the October 2010 VA examination with addendum clearly found that the Veteran's right and left knee disorders were not caused by or aggravated by his service-connected shin splints as there was no correlation between the two based on medical literature.  The examination report with addendum sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination to be sufficient for appellate review and of high probative value.  Moreover, no other evidence of record refutes the examiner's opinion.

The Board has also considered the Veteran's statements that he believes his right and left knee disorders are due to his service-connected shin splints.  However, while he can report observable symptoms pertaining to the knees, given that the Veteran does not have any special medical expertise, the Board must find that he is not competent to give a medical opinion as to whether his right and left knee disabilities are secondary to his service-connected shin splints.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).

In conclusion, a preponderance of the evidence is against the Veteran's claim for service connection for right and left knee disorders under a direct and secondary basis.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

						(CONTINUED ON NEXT PAGE)
	




ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


